On Appellant's Motion for Additional Findings of Fact.
The First Guaranty State Bank of Collinsville was insolvent on the 24th day of December, 1921, and had been continuously so insolvent from the 8th day of July, 1921. On the 24th day of December, 1921, said bank contemplated insolvency. The capital stock of said bank had been seriously depleted on the 24th day of December, 1921, as will be shown by the testimony in reference thereto hereinafter quoted.
The legal reserve required to be maintained under the law by said bank had, on December 24, 1921, been seriously depleted, as will be shown by the statement of facts in reference thereto hereinafter quoted:
At the time appellee surrendered his interest-bearing certificate of deposit to said bank and received from said bank a certificate of deposit as a general depositor, said bank had in actual cash in its vault at its place of business in Collinsville, Tex., $387.97, cash items $637.05, convertible into cash so as to aggregate cash and cash items in its said vault equal to $587.97, and had in the vaults of other banks at said time cash to its credit due by said banks $7,229.68, which amount was subject to and available to its checks; that appellee had no knowledge of the actual condition of said bank, either at the time when he received his interest-bearing time certificate and surrendered same and received the certificate of deposit as a general depositor on the 24th day of December, 1921, further than the information that had been conveyed to him by his son as set forth in the original opinion.
The First Guaranty State Bank of Collinsville was closed by the state banking department on the 27th day of December, 1921, and was never opened again for the transaction of banking business. Soon after being so closed an audit was made of the books of said bank, and it was found that the paper assets of said bank on December 24, 1921, amounted to $199,525.02; that at that time $44,924.79 was shortage, carried as expense and suspense account, the actual assets of the bank being $154,600.23. The liabilities of the bank on December 24, 1921, taking out the liability on account of the capital stock and surplus, which totaled $33,000, amounted to $166,526.02.